DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
claim 1: "one or more polishing machine" should be ——one or more polishing machines——
claim 4: "releasable seal" should be ——releasably seal——.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a body polishing station, an end polishing station, a body polishing machine, and a control system in claim 1; and an air filtration system in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one or more polishing machine" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "polishing cell housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim (claim 1 includes the phrase “polishing cell housing,” but the relevant punctuation and indicates that the “housing” in that context is a verb rather than a noun). 
Claim limitations “control system” and “air filtration system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not contain any structure associated with the air filtration system that is not described in a functional manner, and the only physical structure associated with the control system is a user interface which itself is described only in the most general terms. The figures show a block diagram, which does not provide sufficient disclosure of structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 depend from claim 1, do not resolve the issues of indefiniteness, and are consequently also rejected. All claims will be examined as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-11 in view of Ou et al. (CN 108296962, "Ou").
Regarding claim 1, NPL-1 teaches a tank polishing system for polishing a tank, the system comprising: 
a polishing cell housing a body polishing station; 
an input window leading into the polishing cell; 
an output window leading out of the polishing cell; 
a robot having 
an arm with one or more vacuum cups configured to releasably secure to the tank via vacuum pressure, 
the robot housed within the polishing cell and capable of transferring the tank from the input window, to the body polishing station, to the end polishing station, and to the output window; 
and a body polishing machine configured to polish the tank at the body polishing station. (See NPL-1 figs. 1-3)
NPL-1 does not teach the presence of an end polishing station or a control system configured to receive user commands to operate the robot and the one or more polishing machine.
However, Ou teaches a polishing system having a robotic arm (2) which holds the tank via vacuum pressure (in pick-and-place tool 22), a polishing station capable of polishing an end of a tank (1), and a control system configured to receive use commands and operate the machine (3). It would have been obvious to combine the teachings of Ou with the device of NPL-1, as doing so represents the combination of known prior art elements (the element capable of polishing an end and the control system) according to known methods (adding multiple stations to a polishing cell is well known in the art), in a fashion that would yield predictable results.
	
Regarding claim 2, NPL-1 in view of Ou teaches the system of claim 1, further comprising: a support positioned in the input window and configured to hold the tank prior to transport via the robot (see NPL-1 figs. 1-3).

Regarding claim 8, NPL-1 in view of Ou teaches the system of claim 1. Although NPL-1 does not explicitly teach that a control system is in communication with a vacuum pump configured to create one or more vacuum seals associated with the tank, Ou further teaches the presence of a vacuum device connected to the controller that is used to create vacuum seals (see Ou claim 5). The inclusion of such a device would be obvious to a person of ordinary skill at the time of the invention, as NPL-1 teaches vacuum cups but does not explicitly teach additional operation thereof. Ou teaches the additional elements needed.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ou as applied to claim 1 above, and further in view of Manabe et al. (US PGPub 2020/0009705, "Manabe").
Regarding claim 3, NPL-1 in view of Ou teaches the system of claim 1, wherein the body polishing station comprises: 
a tail stock having a first mount attached to a first axis and configured to secure to a first end of the tank; 
a head stock having a second mount attached to a second axis and configured to secure to a second end of the tank; 
the body polishing machine having: 
a polishing wheel configured to engage with the side of the tank as the body polishing machine traverses past the tank; and 
a spray component configured to spray the side of the tank as the polishing machine traverses past the tank; 
wherein the head stock and tail stock are configured to rotate the tank via the first and second mounts during polishing (see NPL-1 figs. 1-3).
NPL-1 does not explicitly teach that the first and second mounts are vacuum mounts, but the use of such would have been obvious as the use of vacuum mounts for restraining and moving a tank is known in the art as taught by NPL-1's use of a vacuum mount on the robot arm. The use of a vacuum mechanism would have been obvious to a person having ordinary skill in the art as the combination of known elements (end mounts and vacuum mounts) according to known methods in a fashion likely to yield predictable results.
Neither NPL-1 nor Ou teaches that the body polishing machine (the robotic arm) is engaged with a track and configured to traverse past a side of the tank.
However, Manabe teaches a polishing system including the concept of mounting a robotic arm on rails and having it traverse past a side of the object to be polished. Implementing the teachings of Manabe in the system of NPL-1 and Ou such that the robotic arm was engaged with a track and capable of traversing past a side of the tank would have been obvious to a person having ordinary skill, as doing so represents the combination of known elements (a robotic arm in a polishing system and rails) according to known methods (as taught by Manabe) in a fashion that would yield predictable results.

Regarding claim 4, NPL-1 in view of Ou teaches the system of claim 1, wherein the end polishing station comprises: 
a tank support having one or more vacuum cups configured to releasable seal with a surface of the tank (Robot arm with suction cups attached as taught by both NPL-1 and Ou); and
an end polishing machine having a polishing wheel positioned to engage with an end of the tank as the tank traverses past the end polishing machine (polishing device 1 of Ou would be capable of engaging an end of the tank).
Neither NPL-1 nor Ou teach the presence of a track configured to support the tank support and provide for traversing movement of the tank support. 
However, Manabe teaches a polishing system including the concept of mounting a robotic arm on rails. Implementing the teachings of Manabe in the system of NPL-1 and Ou such that the robotic arm was engaged with a track would have been obvious to a person having ordinary skill, as doing so represents the combination of known elements (a robotic arm in a polishing system and rails) according to known methods (as taught by Manabe) in a fashion that would yield predictable results.

Regarding claim 5, NPL-1 in view of Ou teaches the system of claim 1, but does not teach that it further comprises: 
a camera engaged with the robot and configured to communicate with the control system, the camera configured to determine a size of the tank.
However, Manabe teaches a polishing system having a shape-measuring device (3) including a camera (3b) in communication with the controller that measures the size of the object to be polished (see Manabe paragraphs [0062]-[0063]). Including such a device in the apparatus of NPL-1 and Ou would have been obvious to a person having ordinary skill in the art as doing so would enhance the efficiency of polishing treatment by reducing the distance the polishing tool needed to travel (see Manabe paragraph [0031]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ou as applied to claim 1 above, and further in view of Schmidt (US 5470117).
Regarding claim 6, NPL-1 in view of Ou teaches the system of claim 1, but does not teach that it further comprises:
one or more sensors configured to determine a vacuum seal associated with the tank.
However, Schmidt teaches a vacuum lifting apparatus wherein the apparatus includes a sensor to determine whether there is a proper vacuum maintained in the tank (pressure sensor 71, see Schmidt col. 6 line 35 - col. 7 line 20).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ou as applied to claim 1 above, and further in view of Wood et al. (US 6921317, "Wood").
Regarding claim 7, NPL-1 in view of Ou teaches the system of claim 1, but does not explicitly teach that the control system further includes: an operator interface configured to receive input from an operator.
However, Wood teaches a automatic lapping system having a controller including a user interface (see Wood fig. 1 and col. 3 lines 21-48). It would have been obvious to a person having ordinary skill in the art to include such a user interface in the system of NPL-1 and Ou, as doing so would have allowed the user greater control over the system's operation (see Wood col. 3 lines 21-48).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ou as applied to claim 1 above, and further in view of Lu et al. (CN 107378756, "Lu").
Regarding claim 9, NPL-1 in view of Ou teaches the system of claim 1, but does not teach that it further comprises: an air filtration system in communication with the control system and configured to provide air filtering of the polishing cell housing.
However, Lu teaches an abrading cell with a robot arm having an air filtration system in communication with the control system and configured to provide air filtering of the polishing cell housing (combination of air filter 5 and air suction device 4, see Lu fig. 1).
Providing such a device would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so represents the combination of known prior art elements (the polishing cell system of NPL-1 and Ou and the air filter system of Lu) according to known methods (taught by Lu) in a fashion that would yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Screen captures from YouTube video clip entitled "Robot Tank Polish Cell - 1," 3 pages, uploaded on June 17, 2015 by user "Hilton Manufacturing Pty Ltd". Retrieved from Internet: <https://www.youtube.com/watch?v=2vuHFx_FORg>